UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6860



WILLIAM IRVIN MARABLE, SR.,

                                                Plaintiff - Appellant,

          versus


LISA EDWARD; LIEUTENANT ADCOCK; GENE JOHNSON;
JAMES E. BRIGG; W. HUFFMAN; GOODWIN, CORREC-
TIONAL OFFICER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-441-AM)


Submitted:   October 18, 2001               Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Irvin Marable, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Irvin Marable, Sr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court. See Marable v. Edward, No. CA-01-

441-AM (E.D. Va. May 7, 2001).   Marable’s motions for the appoint-

ment of counsel and to file an amended complaint are denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2